Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore schedules Q3 2008 financial results TORONTO, Nov. 12 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset lifecycle solutions, today announced that it is scheduled to release its third quarter results on Friday, November 14 following the close of the markets. The company will hold a conference call at 10:00 a.m. (Eastern) on Monday, November 17 to discuss its financial results and review operational activities. Followers of Northcore are invited to listen to the call live over the Internet on the company's website at northcore.com/events.html. << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
